Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 1 of 10

Connecticut Local Form Chapter 13 Plan 09/04/2018

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

Fill in this information to identify your case:

 

Debtor 1* |John W Ambrose
First Name Middle Name Last Name

Social Security Number: XXX - XX -[1][6][3][9]

(Enter only last 4 digits) CHAPTER 13 PLAN

 

 

 

 

 

 

 

 

Debtor 2*
Spouse, if filing

 

 

 

 

 

 

 

First Name Middle Name Last Name
Social Security Number: XXX - XX - [| [| LIE]
(Enter only last 4 digits)
Case number = MY
(If known) | ¥ ANNO t
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.

(m] Original Plan

1% NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable,
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

 

 

 

 

 

 

 

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. § 522(f).

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. If an item is checked as "Not Included," or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment atallto |] Included | [m) Included
the secured creditor.

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security FI] Tnetuded | tm Not
interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3. Included
Assumption or rejection of executory contracts or unexpired leases pursuant Not

to 11 USAC. § 365, set out in Section VI. LI Included | tactuded

 

 

 
 

Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 2 of 10

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice if no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015.

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that you will receive payment.

 

 

 

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VIJ. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
Non-standard provisions, set out in Section VII fm] Included | |] a
, ‘ Included
118 PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
forth in this Section II.

2.1 Payments to Chapter 13 Standing Trustee.
The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

 

 

 

 

 

 

 

 

 

5 1,739.00] per|Month for |60 months.

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.

Check all that apply.

[] The Debtor will make payments pursuant to a payroll deduction order.

[] The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following

address (include case number on payment):

Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

2.3 Income Tax Refunds.
Check one.

Page 2 of 7
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 3 of 10

[™) The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected.

LJ The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
filed during the plan term within 14 days after filing the return and will turn over to the
Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

[-] The Debtor will treat income tax refunds as follows:

2.4 Additional Payments.
Check one.
C1 None. /f “None” is checked, the rest of this subpart need not be completed or reproduced.
(m) The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
sources, as specified below. Describe the source, estimated amount, and date of each anticipated
payment.

 

 

 

At confirmation
Debtor reserves
the right to make
a lump sum
payment to be Est.
applied towards | Amount $:
the principal
portion of the
arrears to be paid
in this plan

Source: 10,000.00] Date:

 

 

 

 

 

 

 

 

 

2.5 Estimated Total Payments.
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
13 Standing Trustee is:

$ 104,340.00

 

 

 

 

2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee

Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
order:

 

First Priority claims thereafter holders of allowed Secured claims and thereafter holders of
allowed Unsecured claims.

 

 

 

The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
unsecured creditors as provided in this Chapter 13 Plan.

118 TREATMENT OF SECURED CLAIMS

3.1 Secured Claims That Will Not Be Modified.

Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.

[] None. Jf ‘‘None” is checked, the rest of this subpart need not be completed or reproduced.
(m] There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

Page 3 of 7
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 4 of 10

[=] Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

 

 

1. Creditor: |MTGLQ Investors, L.P. Arrears shall be paid through the Plan

 

Last 4 Digits of [o|

Account No.:

[m] Real Property
{m|Principal Residence
[ ]Other (describe)
Address of Collateral:

Check one of the following:

[mw] Arrearage on Petition Date: $89,000.00
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $2,005.00] /month

 

 

 

 

 

 

 

 

 

 

 

Check below regarding real property taxes and
insurance:

[=| Mortgage payments include escrow for:

 

55 Balaban Road
Colchester, CT 06415

 

[m] Real estate taxes

 

[m] Homeowners Insurance

 

_] Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of [| “ [| [| [| [

VIN# for any vehicle):

[_] Debtor pays directly for:
[ |] Real estate taxes

[_] Homeowners Insurance

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

2. Creditor:

 

Town of Colchester Tax Collector, Real Estate Taxes for Assessment List of October 1,
2017 due and payable January 1, 2019 in the amount of $3,282.88 shall be paid by the
Debtor over the term of the Plan and shall be paid through escrow for every year

thereafter for the term of the plan along with all future annul premiums for Homeowner
Hazard Insurance coverage.

 

 

Last 4 Digits of [o|

Account No::

{m] Real Property
{m|Principal Residence
[_]Other (describe)
Address of Collateral:

Check one of the following:

[m| Arrearage on Petition Date: $3,282.88
Interest Rate on Balance: 18.00%
Regular Payment (Maintain) by Debtor:* $0.00} /month

 

55 Balaban Road
Colchester, CT 06415

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check below regarding real property taxes and
insurance:

[_] Mortgage payments include escrow for:
[_] Real estate taxes
[_] Homeowners Insurance

[_] Debtor pays directly for:

 

 

Page 4 of 7

 

 
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 5of10

 

[_] Real estate taxes
[_] Homeowners Insurance
[_] Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): LI LU LI LU L

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

3. Creditor: |Bridgecrest Acceptance Corp. - Automobile loan to be paid outside of the Plan
Last 4 Digits of [9] [o| Check one of the following:

Account No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(m] Balance on Arrearage Date: $8,445.89
Interest Rate on Balance: 0.00%
Regular Payment (Maintain) by Debtor:* $301.00} /month
[_] Real Property
[_]Principal Residence Check below regarding real property taxes and
[_]Other (describe) PEEP es

 

[_] Mortgage payments include escrow for:
[_] Real estate taxes

Address of Collateral: [_] Homeowners Insurance

_] Debtor pays directly for:
[_] Real estate taxes
[_] Homeowners Insurance

 

 

 

 

 

 

 

[{m) Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of [5] - [>] | 4] Jo
VIN# for any vehicle): (ol

2016 Hyundai Sonata

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

 

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.

3.2. Secured Claims Subject to Valuation Motion.
fm) None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
fm] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

Page 5 of 7

 
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 6 of 10

3.4 Surrender of Collateral.
(m™) None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

   

4.1 Applicability Of Post-Petition Interest.

The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post-petition interest,
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

Please enter the current interest rate to be paid to the IRS if interest is
required to be paid under this Chapter 13 Plan (if the Debtor is being

treated as if solvent): %

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, 0.00% interest per annum to the Internal Revenue Service's priority
and general unsecured federal tax claims.

4.2 Trustee's Fees,

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. []PRO BONO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:
$5,000.00 $310.00 $4,310.00 $1,000.00

Total Allowance Sought: $5,310.00] (Fees and Expenses)

Payable [Check one] (m] Through this Chapter 13 Plan

 

[_] Outside of this Chapter 13 Plan

 

 

$1,000.00

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

 

4.4 Domestic Support Obligation(s).
(m] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

4,5 Priority Claims.
(m) None. /f “None” is checked, the rest of this subpart need not be completed or reproduced.

Mic TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

Page 6 of 7
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 7 of 10

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
(m] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

(m™} None. Jf “None” is checked, the rest of this section need not be completed or reproduced.
ail NON-STANDARD PLAN PROVISIONS
L] None. /f “None” is checked, the rest of this section need not be completed or reproduced,

Non-standard provisions must be set forth below, or in an attachment. A non-standard
provision is a provision not otherwise included in the Local Form Chapter 13 Plan or
deviating from it. Non-standard provisions set out elsewhere in this Chapter 13 Plan are void.

 

See Attached "Schedule A"

 

 

 

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions other than those set out in Section VII.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John W. Ambrose
(Debtor Signature) (Joint Debtor Signature)
John W. Ambrose 12/07/2018
Debtor (Type Name) Date Joint Debtor (Type Name) Date
Charles A. Maglieri 12/07/2018
Attorney with permission to Date

sign on Debtor's behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page 7 of 7
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 8 of 10

John W. Ambrose

Chapter 13 Case No. 1s- BQCOY

Schedule “A”
1. This Debtor is a 36-month ACP.

2. Vesting of Title

Title to the Debtor’s property shall re-vest in the Debtor free and

clear of all claims and interest provided for by the Plan pursuant to Section
1327(a)-(c) upon the earlier of the dismissal of the case, the closing of the
case, or upon approval by the Court of the Trustee’s final report and account
or entry of discharge of the Debtor, provided, however, that no property
received by the Trustee for the purpose of distribution under the Plan shall
revest in the Debtor except to the extent that such property may be in excess
of the amount needed to pay all allowed claims as provided in the Plan, as

confirmed.
3. The effective date of plan shall be date of Confirmation.

4. Notwithstanding the provisions in section 3.1 in the event this court
enters and Order granting relief from the automatic stay in favor of MTGLO
Investors, LP whose allowed claim is being paid in accordance with Section
1322b(5), the payments provided herein for the cure of the allowed secured
claims for mortgage arrearages pursuant to said section shall continue to be

disbursed to the claim holder until the first of the following events to

eeeur:
a. Debtor files a Motion to Modify Plan and the Court Grants Same;
b. Trustee Files a Motion to Modify Plan and the court grants same;
Gs Creditor withdraws the previously filed and allowed Proof of
Claim #_———s requesting payment for the arrearages;
d. Upon the return to the Trustee of the Payment for the arrearages

as provided for the confirmed Plan.

In the event the creditor holding the allowed secured claim for cure
and maintain payments returns Plan payments to the Trustee and the events set
forth in paragraphs a, b and c are not exercised, then in that event, the
Debtor shall thereafter make no further current monthly mortgage payments as

otherwise required by Section 1322(b) (5) and the terms of the confirmed plan.

Page 1 of 3
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 9 of 10
John W. Ambrose

Chapter 13 Case No. 18- DOQDY

The fund allocated to the secured claim(s) to cure the defaulted arrearages
shall be paid to the holders of allowed unsecured claims as an additional
divided if said claims are not otherwise receiving 100% payment at time of
confirmation. In the event that the confirmed Plan provides for 100% payment
to holders of allowed unsecured claims then the Trustee shall pay the
arrearage funds to holders of allowed secured claims so as to satisfy those

claims prior to the expiration of the full term of the Plan.

For purposes of satisfying code section 1328(a) “Discharge” this
provision shall not be read or construed as to disqualify the debtor form
receiving a discharge solely due to the discontinuance of the current
mortgage payment becoming due post-petition as a result of the entry of the
order granting the creditor relief from the operation of the automatic stay
as set forth in Section 362(a). This provision shall be paid further
construed as a term of the confirmed Plan which provided for the payment of
claims under the Plan consistent with Section 1328(a) and 1327 of the
Bankruptcy Code.

“NOTICE”

For purposes of this Plan provision and the provisions of Section
1322(b)(5) the Debtor hereby directs that MTGLOQ Investors, LP shall credit
all monies paid by the Trustee on the allowed claim for pre-petition mortgage
arrearages, solely to the arrearage claim for the duration of the Plan Term,
as confirmed. Further, the Debtor hereby directs that each scheduled current
monthly mortgage loan payment due post-petition, made by the Debtors for the
purpose of maintaining current monthly payments, commencing with the month of
January 2019 shall be credited solely to the designated post-petition monthly
loan payment, as calculated by the amortization schedule as if the loan was
not in default. For purposes of 11 U.S.C. Section 524(i), this provision
shall apply only if the Debtors’ Plan is consummated and the Chapter 13

Discharge granted.

5. GENERAL UNSECURED CLAIMS, CLASSIFICATION AND TREATMENT:

(i) CLASSIFICATION OF UNSECURED CLAIMS (Pursuant to Sections
T322(b) Clie. 22, and FYBVR. 3013): NONE

(ii) TREATMENT OF NON-CLASSIFIED CLAIMS: NONE

Page 2 of 3
Case 18-22004 Doc4 Filed 12/07/18 Entered 12/07/18 17:08:24 Page 10 of 10
John W. Ambrose

Chapter 13 Case No, 18-JSCOY

6. AMOUNT NECESSARY TO CURE AND REINSTATE:

In the event this Plan provides for the payment and cure of arrearages
on either unsecured or secured claims pursuant to Section 1322(b) (3), (5),
(11) and, notwithstanding 11 USC Section 506(b) and 1322 (e), the amount
necessary to cure the pre-petition default arrearages shall be governed by
the proof of claim filed by, or on behalf of, the holder of the claim, unless
specifically controverted in this Plan or by an objection to the claim

pursuant to 11 USC Section 502(a) and Bankruptcy Rule 3007.

7. REINSTATEMENT OF LOAN:

If the Debtor pays the arrearage amount specified in the timely filed
Proof of Claim, while timely making all required post-petition payments
(including any other reasonable amounts that properly come due pursuant to
the pre-petition contractual agreement of the parties and of which the
creditor gives such timely and appropriate notice as the parties’ pre-
petition agreement requires), the loan will be reinstated according to its
original terms, extinguishing any right of the claim holder to recover any
amount alleged to have arisen prior to the filing of the petition, unless
such amounts were included in the allowed proof of claim filed in this case,
provided however, the claimholder shall have an opportunity to amend said
Proof of Claim to correct any errors or omissions arising by inadvertence or

mistake.

8. SUFFICIENCY OF DEBTOR'S PAYMENTS:

Payments to the Trustee shall be made in installments conforming to the
Debtor's payment periods over a period of 60 months in such amounts as may be
required to provide for the payment of all costs of administration, the
payment in full of all claims entitled to priority as defined in 11 U.S.C.
507, the present value of all allowed secured claims and payments to

unsecured creditors as hereinbefore provided.

Page 3 of 3
